Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 1 of 28 PageID #: 2694


                                     UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                            TYLER DIVISION

   DEMEIA JOHNSON, INDIVIDUALLY                                          §
   AND AS ADMINISTRATRIX OF THE                                          §
   ESTATES OF VONNAEJAH SARI-                                            §
   NICOLE JOHNSON, DE’VONTE                                              §
   ANTOINE JOHNSON, VONANTHONY                                           §
   DARNELL WATKINS, JR., AND,                                            §
   JA’MONICA LA’SHAY JOHNSON,                                            §
   AND AS INDEPENDENT                                                    §
   ADMINISTRATRIX OF THE ESTATE                                          §
   OF LENDA HUDNALL ASBERRY,                                             §
   DANIEL HUDNALL, DEMONICIA                                             §
   JOHNSON, JOE ASBERRY, JANNIE                                          §
   HUDNALL, WILLIAM ADCOCK,                                              §
   CAROLYN ANTHONY, JOHNNY                                               §
   ANTHONY, KATRINA ANTHONY                                              §
   INDIVIDUALLY AND AS NEXT                                              §
   FRIEND OF K.N.A., LINDA BUCKLEY,                                      §
                                                                         §           CIVIL NO. 6:17-cv-653
   HENRY BUCKLEY, BERTO CLARK,
   LISA DAVIS INDIVIDUALLY AND AS                                        §
                                                                         §           JURY TRIAL
   NEXT FRIEND OF L.K.P., J.R.P., AND
   L.D.P., JIMMY DAVIS, DEFFNIE                                          §
   FRANKS, BRITTANY                                                      §
   HANDSBOROUGH AS NEXT FRIEND                                           §
   OF A.J.S., JAMIE HANDSBOROUGH                                         §
   INDIVIDUALLY AND AS NEXT                                              §
   FRIEND OF T.W.H., SEMETRA                                             §
   HANDSBOROUGH, GLORIA HENRY,                                           §
   LUCKY HENRY, GERALD JORDAN,                                           §
   DOLORES MOORE, WANDA MOORE                                            §
   INDIVIDUALLY AND AS NEXT                                              §
   FRIEND OF T.R.D., C.J.D., AND T.D.D.,                                 §
   HORACIO OLVERA, CONCEPCION                                            §
   RAMIREZ, ANITA RUIZ, LILLIE                                           §
   STEPHENS, MATTHEW STEVENS,                                            §
   BARBARA WILLIS, GARLAND                                               §
   WILSON, AND JANNIE WILSON,                                            §
                                                                         §
        Plaintiffs                                                       §
                                                                         §
   V.                                                                    §
                                                                         §
                                                                         §
PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
PAGE 1
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 2 of 28 PageID #: 2695


   UNION PACIFIC RAILROAD                                                §
   COMPANY,                                                              §
                                                                         §
        Defendant                                                        §
                                                                         §
   V.                                                                    §
                                                                         §
   METRA WHITE AND TONY                                                  §
   HANDSBOROUGH,                                                         §
                                                                         §
        Intervenors                                                      §



                                        PLAINTIFFS’ AND INTERVENORS’
                                        SIXTH AMENDED COMPLAINT

TO THIS HONORABLE COURT:

          COME NOW Plaintiffs Demeia Johnson, Individually and as Administratrix of the

Estates of Vonnaejah Sari-Nicole Johnson, De’Vonte Antoine Johnson, VonAnthony Darnell

Watkins, Jr., and Ja’Monica La’Shay Johnson, and as Independent Administratrix of the Estate

of Lenda Hudnall Asberry, Daniel Hudnall, Demonicia Johnson, Joe Asberry, Jannie Hudnall,

William Adcock, Carolyn Anthony, Johnny Anthony, Katrina Anthony Individually and as

Next Friend of K.N.A., Linda Buckley, Henry Buckley, Berto Clark, Lisa Davis Individually

and as Next Friend of L.K.P., J.R.P., and L.D.P., Jimmy Davis, Deffnie Franks, Brittany

Handsborough as Next Friend of A.J.S., Jamie Handsborough Individually and as Next Friend

of T.W.H., Semetra Handsborough, Gloria Henry, Lucky Henry, Gerald Jordan, Dolores

Moore, Wanda Moore Individually and as Next Friend of T.R.D., C.J.D., and T.D.D., Horacio

Olvera, Concepcion Ramirez, Anita Ruiz, Lillie Stephens, Matthew Stevens, Barbara Willis,

Garland Wilson, and Jannie Wilson, and Intervenors Metra White and Tony Handsborough,

complaining of Defendant Union Pacific Railroad Company on the following alternative

grounds, and would respectfully show:
PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
PAGE 2
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 3 of 28 PageID #: 2696


                         1. The Plaintiffs with Wrongful Death and Survival Claims

          1.1        Vonnaejah Sari-Nicole Johnson (age 9), De’Vonte Antoine Johnson (age 8),

VonAnthony Darnell Watkins, Jr. (age 7), and Ja’Monica La’Shay Johnson (age 6) were

children residing with their great-grandmother, Lenda Hudnall Asberry (age 62), when all five

drowned in a flood in the City of Palestine in Anderson County, Texas on April 30, 2016.

          1.2        Lenda Hudnall Asberry, Vonnaejah Sari-Nicole Johnson, De’Vonte Antoine

Johnson, VonAnthony Darnell Watkins, Jr., and Ja’Monica La’Shay Johnson were all citizens

of the United States and residents of Anderson County, Texas when they all drowned in the

flood in question.

          1.3        Plaintiff Demeia Johnson is the Independent Administratrix of the estate of the

late Lenda Hudnall Asberry and the Administratrix of the estates of the late Vonnaejah Sari-

Nicole Johnson, De’Vonte Antoine Johnson, VonAnthony Darnell Watkins, Jr., and

Ja’Monica La’Shay Johnson.

          1.4        Plaintiff Demeia Johnson brings these proceedings in her individual as well as

representative capacity for the benefit of all surviving statutory beneficiaries of the decedents

and said decedents’ estates under Tex. Civ. Prac. & Rem. Code Ann. §§71.001-71.012 (Texas

Wrongful Death Act) and Tex. Civ. Prac. & Rem. Code Ann. §§71.021-71.022 (Texas Survival

Act).

          1.5        Lenda Hudnall Asberry is survived by her mother, Plaintiff Jannie Hudnall, and

four adult children, Plaintiffs Demeia Johnson, Daniel Hudnall, Demonicia Johnson, and Joe

Asberry, who collectively constitute the sole surviving statutory beneficiaries of the late Lenda

Hudnall Asberry.




PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
PAGE 3
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 4 of 28 PageID #: 2697


          1.6        Plaintiffs Demeia Johnson, Daniel Hudnall, Demonica Johnson, Joe Asberry,

and Jannie Hudnall are citizens of Texas and the United States and all five have been domiciled

at all material times in Dallas County, Texas.

        2. The Plaintiffs and Intervenors with Property, Nuisance, or Other Injury Claims

          2.1        Plaintiffs Demeia Johnson, Individually and as Administratrix of the Estates of

Vonnaejah Sari-Nicole Johnson, De’Vonte Antoine Johnson, VonAnthony Darnell Watkins,

Jr., and Ja’Monica La’Shay Johnson, and as Independent Administratrix of the Estate of Lenda

Hudnall Asberry, Daniel Hudnall, Demonicia Johnson, Joe Asberry, Jannie Hudnall, William

Adcock, Carolyn Anthony, Johnny Anthony, Katrina Anthony, Linda Buckley, Henry

Buckley, Berto Clark, Lisa Davis, Jimmy Davis, Deffnie Franks, Jamie Handsborough,

Semetra Handsborough, Gloria Henry, Lucky Henry, Gerald Jordan, Dolores Moore, Wanda

Moore, Horacio Olvera, Concepcion Ramirez, Anita Ruiz, Lillie Stephens, Matthew Stevens,

Barbara Willis, Garland Wilson, and Jannie Wilson, and Intervenors Metra White and Tony

Handsborough, and the minors whom the Plaintiffs represent, are all citizens of Texas and the

United States and they have all been domiciled at all material times in Anderson County,

Texas.

          2.2        Plaintiffs William Adcock, Carolyn Anthony, Johnny Anthony, Linda Buckley,

Henry Buckley, Berto Clark, Lisa Davis, Jimmy Davis, Deffnie Franks, Jamie Handsborough,

Gloria Henry, Gerald Jordan, Dolores Moore, Wanda Moore, Concepcion Ramirez, Lillie

Stephens, Barbara Willis, Garland Wilson, and Jannie Wilson, and Intervenors Metra White

and Tony Handsborough, owned real property or personal property in Anderson County, Texas

which was damaged or destroyed in the same flood in the City of Palestine in Anderson

County, Texas on or about April 30, 2016.

PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
PAGE 4
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 5 of 28 PageID #: 2698


          2.3        Except for William Adcock, Dolores Moore, and Barbara Willis, who were

landlords, the aforementioned Plaintiffs resided on Timber Drive at the time of the flood in

question.

          2.4        Plaintiff Katrina Anthony brings these proceedings individually and under Rule

17 of the Federal Rules of Civil Procedure as next friend for K.N.A. who is a minor.

          2.5        Plaintiff Lisa Davis brings these proceedings individually and under Rule 17 of

the Federal Rules of Civil Procedure as Next Friend of L.K.P., J.R.P., and L.D.P. who are

minors.

          2.6        Plaintiff Jamie Handsborough brings these proceedings individually and under

Rule 17 of the Federal Rules of Civil Procedure as Next Friend of T.W.H. who is a minor.

          2.7        Plaintiff Wanda Moore brings these proceedings individually and as Next

Friend of T.R.D., C.J.D., and T.D.D. who are minors.

          2.8        Plaintiff Brittany Handsborough brings these proceedings under Rule 17 of the

Federal Rules of Civil Procedure as Next Friend of A.J.S. who is a minor.

                                                         3. The Defendant

          3.1         Defendant Union Pacific Railroad Company is a Delaware corporation doing

business in Texas with its principal place of business in a State other than Texas.

          3.2        Defendant Union Pacific Railroad Company may be served with process

through its registered agent for service of process, C T Corporation System, at 1999 Bryan St.,

Suite 900, Dallas, Dallas County, Texas 75201 (Telephone: 214-979-1172).




PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
PAGE 5
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 6 of 28 PageID #: 2699


                                                4. Subject Matter Jurisdiction

          4.1        There is diversity of citizenship among and between the parties to this civil

action, and the amount in controversy, exclusive of interest and costs, exceeds SEVENTY-

FIVE THOUSAND DOLLARS ($75,000.00).

          4.2        Jurisdiction in this judicial district therefore exists under 28 U.S.C. §1332.

                                                    5. Personal Jurisdiction

          5.1        Defendant Union Pacific Railroad Company is subject to this Court’s personal

jurisdiction under Tex. Civ. Prac. & Rem. Code Ann. §17.042 (Texas Long-Arm Statute).

          5.2        Defendant Union Pacific Railroad Company is subject to this Court’s general and

specific jurisdiction because it is registered to do business in Texas, does substantial business in

Texas, contracts with Texas residents to perform contracts in whole or in part in Texas, recruits

Texas residents for employment, or committed the tort in question in whole or in part in Texas,

and has purposely availed itself of the rights and privileges of conducting business in Texas.

          5.3        The assertion of this Court’s jurisdiction over Defendant Union Pacific Railroad

Company therefore complies with traditional notions of fair play and substantial justice.

                                                               6. Venue

          6.1        Venue is proper in the Eastern District of Texas because this Court has personal

jurisdiction over Defendant Union Pacific Railroad Company in this District, a substantial part

of the events or omissions giving rise to the Plaintiffs’ claims occurred in this District in

Anderson County, Texas, and the property that was flooded, which is the subject of this action,

is situated is in this District in Anderson, County, Texas.




PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
PAGE 6
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 7 of 28 PageID #: 2700


          6.2        Venue in this judicial district is therefore proper under 28 U.S.C. §1391.

                                           7. Introductory Statement of Claim

          7.1        Plaintiffs’ claims arise out of the 5 drownings and the flooding of 14 homes on

Timber Drive in the Pinewood subdivision of the City of Palestine in Anderson County, Texas,

during the early morning hours of April 30, 2016.

          7.2        The Pinewood subdivision is built on a gradual slope, with Timber Drive leading

down the middle of the slope to a cul-de-sac at the basin of this subdivision.

          7.3        These homes surrounded the cul-de-sac at the basin of the Pinewood subdivision

and the lower portion of Timber Drive.

          7.4        The lowest end of this basin in the Pinewood subdivision is bordered by a 26-

foot-high, man-made, earthen embankment or berm supporting railroad tracks.

          7.5        This 26-foot-high earthen embankment or railroad berm was constructed by

Defendant Union Pacific Railroad Company (“Defendant UP”) or its predecessor corporation

on its railroad easement or right of way through the City of Palestine.

          7.6        At the base of this 26-foot-high earthen embankment or railroad berm is a single

drainage culvert, which runs underneath the berm from one side of the railroad tracks to the

other side of the railroad tracks.

          7.7        This drainage culvert is approximately five feet in diameter and approximately

90 feet in length.

          7.8        A natural creek and man-made drainage ditches, which provide the drainage

system for the Pinewood subdivision, lead into this single culvert at the base of this railroad

berm.




PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
PAGE 7
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 8 of 28 PageID #: 2701


          7.9        Rainwater draining from the Pinewood subdivision must flow through this

single drainage culvert to safely pass through this railroad berm on this railroad easement.

          7.10       This drainage culvert was originally installed to discharge the railroad’s legal

duty to permit natural waterways and rainwater to pass through its easement without causing

damage to the surrounding community.

          7.11       Based upon information and belief, this drainage culvert was constructed of

corrugated metal pipe and was originally installed in approximately 1930.

          7.12       Based upon information and belief, this drainage culvert was never repaired,

structurally modified, or replaced after its installation in 1930.

          7.13       This drainage culvert is unmarked, but it can be found at approximately Mile

Post 1.57, and behind the Plaintiffs’ homes at 122 and 123 Timber Drive.

          7.14       This 26-foot-high, man-made, earthen embankment or railroad berm, the

railroad tracks on top of it, and the single drainage culvert at the base of this railroad berm

were at all material times on Defendant UP’s easement or right of way and owned, operated,

or under the control of Defendant UP.

          7.15       The Pinewood subdivision was developed around 1979 on private property

adjoining Defendant UP’s existing easement and railroad tracks.

          7.16       Approximately 25 homes were eventually built in the Pinewood subdivision

before the flood in question as illustrated below.




PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
PAGE 8
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 9 of 28 PageID #: 2702




            (Illustration of the Timber Drive neighborhood in the Pinewood subdivision.)


PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
PAGE 9
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 10 of 28 PageID #: 2703


           7.17       Based upon information and belief, Defendant UP undertook to enlarge its

 single drainage culvert after the Pinewood subdivision was developed.

           7.18       Based upon information and belief, Defendant UP undertook to enlarge its

 single drainage culvert to discharge its continuing legal duty to safely accommodate the

 expected increase in waterflow through the drainage system.

           7.19       Based upon information and belief, Defendant UP only enlarged the diameter

 of its single drainage culvert from 48 inches to 60 inches.

              8. The Condition of Defendant Union Pacific Railroad Company’s Culvert

           8.1        Defendant UP’s single drainage culvert at the base of its 26-foot-high railroad

 berm was obstructed or clogged with debris at all material times.

           8.2        In trimming the trees beside its railroad tracks on its right of way, Defendant UP

 discarded tree limbs, branches, and other vegetation onto its culvert or into its drainage ditch

 which eventually blocked its culvert.

           8.3        In replacing old railroad ties along its tracks, Defendant UP discarded its old

 railroad ties onto its culvert or into its drainage ditch which eventually blocked its culvert.

           8.4        Defendant UP’s culvert was in need of repair, improvement, or replacement as

 evidenced by separations in its culvert, crushing of its culvert, and uneven settlement in or

 around its culvert.

           8.5        After heavy rainfalls, water would routinely pool around Defendant UP’s

 culvert and back up into the drainage ditches and natural creek leading into its culvert until the

 water was able to seep through its culvert.




 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 10
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 11 of 28 PageID #: 2704


           8.6        Vegetation had grown up around Defendant UP’s culvert, which would have

 obstructed any attempt by Defendant UP’s employees to visually inspect its culvert from the

 railroad tracks on top of the berm as they passed by the culvert.

           8.7        A greenbelt consisting of dense rows of trees separated Defendant UP’s railroad

 easement from the Pinewood subdivision and this greenbelt obstructed a view of this culvert

 on Defendant UP’s property by the residents of this subdivision.

                                    9. The Flood Caused by the Condition of
                               Defendant Union Pacific Railroad Company’s Culvert

           9.1        Heavy rains fell in and around the Pinewood subdivision during the evening

 hours of April 29 and the early morning hours of April 30, 2016.

           9.2        When these heavy rains fell that night, Defendant UP’s blocked culvert

 functioned like a plugged drain for the basin of this subdivision, which resulted in Defendant

 UP’s 26-foot-high railroad berm functioning like a dam by rapidly impounding the rainwater

 that could not flow through the culvert.

           9.3        Defendant UP’s diversion or impoundment of the natural flow of rainwater

 through the Pinewood subdivision caused the impounded rainwater to quickly rise to the roofs

 of some of the homes along Timber Drive.

                     10. The Drowning of Lenda Asberry and Her Great-Grandchildren

           10.1       Lenda Asberry and her great-grandchildren, Vonnaejah Sari-Nicole Johnson,

 De’Vonte Antoine Johnson, VonAnthony Darnell Watkins, Jr., and Ja’Monica La’Shay

 Johnson, lived at 121 Timber Drive at the time of this flood.

           10.2       When Lenda Asberry awakened that night to the suddenly rising rainwater in her

 home, she escaped from her home with her four great-grandchildren.



 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 11
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 12 of 28 PageID #: 2705


           10.3       Some of the other adult Plaintiffs in the neighborhood escaped the rapidly rising

 rainwater by climbing onto the roofs of their homes that night.

           10.4       Although she heroically struggled to do so, Lenda Asberry could not keep all

 four of her great-grandchildren above the swiftly rising rainwater and all five eventually

 drowned in the darkness outside of her home on Timber Drive on April 30, 2016.

                                        11. The Property Damage from the Flood

           11.1       The surviving Plaintiffs and Intervenors, who owned or rented homes on Timber

 Drive, sustained severe water damage to their homes and/or destruction of their personal

 property within their homes on or about April 30, 2016.

           11.2       These Plaintiffs and Intervenors owned or rented homes at 109, 110, 111, 113,

 114, 115, 116, 117, 118, 119, 120, 122, and 123 Timber Drive.

           11.3       The following Plaintiffs and Intervenors sustained more than $1,270,660.37 in

 water damage to the homes they owned, as listed below:

                      William Adcock                                         —                     118 Timber Drive

                      Carolyn & Johnny Anthony                               —                     109 Timber Drive

                      Berto Clark                                            —                     117 Timber Drive

                      Lisa & Jimmy Davis                                     —                     114 Timber Drive

                      Jamie & Tony Handsborough                              —                     119 Timber Drive

                      Gloria Henry                                           —                     115 Timber Drive

                      Dolores Moore                                          —                     111 and 123 Timber Drive

                      Concepcion Ramirez                                     —                     116 Timber Drive

                      Anita Ruiz & Horacio Olvera                            —                     113 Timber Drive

                      Lillie Stephens                                        —                     120 Timber Drive

 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 12
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 13 of 28 PageID #: 2706


                      Barbara Willis                                         —                     122 Timber Drive

                      Garland & Jannie Wilson                                —                     110 Timber Drive

           11.4       The following Plaintiffs and Intervenors sustained more than $969,961.80 in

 damage to their personal property in or about their homes, which they owned or rented, as

 listed below:

                      Carolyn & Johnny Anthony                               —                     109 Timber Drive

                      Joe Asberry                                            —                     121 Timber Drive

                      Linda & Henry Buckley                                  —                     118 Timber Drive

                      Berto Clark                                            —                     117 Timber Drive

                      Lisa & Jimmy Davis                                     —                     114 Timber Drive

                      Deffnie Franks                                         —                     122 Timber Drive

                      Jamie & Tony Handsborough                              —                     119 Timber Drive

                      Gloria Henry                                           —                     115 Timber Drive

                      Gerald Jordan & Metra White                            —                     123 Timber Drive

                      Wanda Moore                                            —                     111 Timber Drive

                      Concepcion Ramirez                                     —                     116 Timber Drive

                      Anita Ruiz & Horacio Olvera                            —                     113 Timber Drive

                      Lillie Stephens                                        —                     120 Timber Drive

                      Garland & Jannie Wilson                                —                     110 Timber Drive

                                          12. The Nuisance Created by the Flood

           12.1       This impounded rainwater or flood created a common law “nuisance” or

 condition that substantially interfered with the use and enjoyment of the Plaintiffs’ and




 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 13
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 14 of 28 PageID #: 2707


 Intervenors’ homes on Timber Drive by causing unreasonable discomfort or annoyance to

 persons of ordinary sensibilities attempting to use and enjoy such homes.

           12.2       All of the Plaintiffs and Intervenors who owned or lived in homes on Timber

 Drive have lost peace of mind and experienced annoyance and discomfort because of this

 nuisance, which Defendant UP failed to prevent, repair, and/or abate.

                                    13. Defendant Union Pacific Railroad Company
                                     Violated the U.S. Code of Federal Regulations

           13.1       The U.S. Code of Federal Regulations prescribed the minimum safety

 requirements for the conduct of Defendant UP at all material times.

           13.2       Compliance with the minimum requirements of the U.S. Code of Federal

 Regulations by Defendant UP would have prevented the failure of its drainage system and

 culvert as well as the flooding of the Timber Drive neighborhood in the Pinewood subdivision.

           13.3       Defendant UP did not comply with the minimum requirements of the U.S. Code

 of Federal Regulations. For example:

                      (a)        Defendant UP did not keep its water carrying facility or culvert free of

                                 obstruction to accommodate expected waterflow as required by 49

                                 C.F.R. §213.33.

                      (b)        Defendant UP did not maintain its water carrying facility or culvert to

                                 accommodate expected waterflow as required by 49 C.F.R. §213.33.

                      (c)        Defendant UP did not regularly inspect its culvert as required by 49

                                 C.F.R. §213.233(b).

                      (d)        Defendant UP did not inspect its culvert as soon as possible after prior

                                 severe storms as required by 49 C.F.R. §213.239.



 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 14
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 15 of 28 PageID #: 2708


                      (e)        If Defendant UP ever inspected its culvert during the relevant time

                                 period, it did not immediately initiate remedial action as required by 49

                                 C.F.R. §213.233(d).

                      (f)        If Defendant UP ever inspected its culvert, based upon information and

                                 belief, it did not use qualified persons to inspect its culvert as required

                                 by 49 C.F.R. §213.

                                  14. Defendant Union Pacific Railroad Company
                                    Violated Its Own Safety Rules and Policies

           14.1       Defendant UP had created safety plans, rules, or standards under 49 C.F.R. §213

 to show it was complying with the U.S. Code of Federal Regulations.

           14.2       These safety plans, rules, or standards included but were not limited to

 Defendant UP’s Engineering Track Maintenance Field Handbook (a/k/a Field Handbook), its

 Engineering Structures Field Manual, its Maintenance of Way Rules, its General Code of

 Operating Rules, its Guidelines for Railroad Grade Separation Projects, its Engineering

 Standards, and its Structures Procedures, Tests and Standards.

           14.3       Defendant UP’s compliance with these safety plans, rules, or standards would

 have prevented the failure of its drainage system and culvert and the flooding of the Timber

 Drive neighborhood in the Pinewood subdivision.

           14.4       Defendant UP did not comply with its own safety plans, rules, or standards

 during the relevant time period. For example:

                      (a)        Defendant UP did not keep its culvert and waterways clear of debris and

                                 obstructions that would hinder waterflow through its culvert as required

                                 by Sections 1.2.1, 1.3.3, and 6.7 of its Field Handbook as well as Section

                                 46.10.1 of its Maintenance of Way Rules.
 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 15
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 16 of 28 PageID #: 2709


                      (b)        When trimming trees along its right of way, Defendant UP discarded this

                                 material on the slopes of its railroad berm where it would wash into its

                                 drainage ditches and block drainage through its culvert, which is

                                 prohibited by Section 46.10.2 of its Maintenance of Way Rules.

                      (c)        When a washout occurred near its culvert, it did not take the remedial

                                 action required by Section 1.3.3 of its Field Handbook.

                      (d)        Defendant UP did not make sure that its culvert was large enough to

                                 handle the maximum anticipated waterflow as required by Section 1.3.3

                                 of its Field Handbook.

                      (e)        Defendant UP did not enlarge its culvert to handle the maximum

                                 anticipated waterflow as required by Section 1.2.1 and 1.3.3 of its Field

                                 Handbook.

                      (f)        Defendant UP did not make sure that there were enough culverts at this

                                 location to handle the maximum anticipated waterflow as required by

                                 Section 1.3.3 of its Field Handbook.

                      (g)        Defendant UP did not install additional or larger culverts to handle the

                                 maximum anticipated waterflow at this location as required by Section

                                 1.3.3 of its Field Handbook.

                      (h)        Based upon information and belief, Defendant UP did not perform a

                                 complete hydrologic and hydraulic study of its drainage system and

                                 culvert as required by Section 4.5 of its Guidelines for Railroad Grade

                                 Separation Projects.




 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 16
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 17 of 28 PageID #: 2710


                       (i)       Defendant UP did not comply with the applicable hydraulic criteria for

                                 its drainage system and culvert as required by Section 4.5.2 of its

                                 Guidelines for Railroad Grade Separation Projects.

                      (j)        When there was an indication of a storm or high water that may cause an

                                 unsafe condition, Defendant UP did not keep informed of current

                                 weather forecasts or conditions and determine how high the water would

                                 crest above or below the flood stage as required by Section 8.9.10 of its

                                 Field Handbook.

                      (k)        When there was an indication of a storm or high water that may cause an

                                 unsafe condition on this occasion, Defendant UP did not place a

                                 watchman at this culvert as required by Section 46.2 of its Maintenance

                                 of Way Rules.

                      (l)        During the storm in question, Defendant UP did not patrol this section

                                 of track as required by Section 46.2.1 of its Maintenance of Way Rules.

                      (m)        During heavy rainfall or runoff, Defendant UP did not monitor its culvert

                                 to make sure that it could handle the flow of water as required by Section

                                 1.2.1 of its Field Handbook.

                      (n)        When washouts occurred along its right of way during previous heavy

                                 rainfall runoffs, Defendant UP did not determine whether its culvert was

                                 obstructed and remove the obstructions as required by Section 1.3.3 of

                                 its Field Handbook.

                      (o)        Defendant UP did not control the vegetation along its right of way, as

                                 required by Section 6.2.1 of its Field Handbook, so the vegetation would

 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 17
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 18 of 28 PageID #: 2711


                                 not interfere with its employees performing their normal inspection

                                 duties.

                      (p)        Defendant UP did not conduct regular visual inspections of its culvert as

                                 required by Sections 8.5 and 8.6 of its Field Handbook.

                      (q)        After previous severe storms, which might have damaged its culvert,

                                 Defendant UP did not conduct special inspections to evaluate the

                                 condition of its culvert and the volume of excessive drift and debris in

                                 its culvert obstructing waterflow as required by Sections 8.9, 8.9.9, and

                                 8.9.10 of its Field Handbook.

                      (r)        Defendant UP did not mark its culvert with a sign beside its railroad

                                 tracks, as illustrated in Standard Drawing 0507B of its Engineering

                                 Standards, so that its employees could find, monitor, and inspect its

                                 culvert.

                      (s)        If Defendant UP’s employees ever inspected its culvert during the

                                 relevant time period, they did not notify the train dispatcher or other

                                 appropriate authorities of the defective or unsafe condition of the culvert

                                 as required by Section 6.21.1 of its General Code of Operating Rules.

                      (t)        If Defendant UP ever inspected its culvert during the relevant time

                                 period, it did not take appropriate remedial action as required by Section

                                 8.5.9 of its Field Handbook.

                      (u)        If Defendant UP ever inspected its culvert, based upon information and

                                 belief, it did not use qualified persons to inspect its culvert as required

                                 by Section 8.3.1 of its Field Handbook.

 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 18
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 19 of 28 PageID #: 2712


                      (v)        Defendant UP did not keep its drainage system and culvert in safe

                                 condition as required by Section 1.24 of its General Code of Operating

                                 Rules.

                                  15. Defendant Union Pacific Railroad Company
                                          Violated the Texas Water Code

           15.1       The condition of Defendant UP’s drainage system and culvert on its right of way

 diverted or impounded the natural flow of rainwater through the drainage basin for the

 Pinewood subdivision and along Timber Drive in violation of the Tex. Water Code Ann.

 §11.086.

           15.2       Defendant UP knew or should have known that rainwater flowing through the

 drainage basin for the Pinewood subdivision and along Timber Drive was being or would be

 diverted or impounded by the condition of its drainage system and culvert, and it permitted

 this diversion or impounding to occur and to continue through this flood in violation of Tex.

 Water Code Ann. §11.086.

                                  16. Defendant Union Pacific Railroad Company
                                 Violated the City of Palestine Code of Ordinances

           16.1       The acts or omissions of Defendant UP as described above obstructed the

 drainage of the City of Palestine in violation of Section 94-174 of the City of Palestine Code

 of Ordinances.

           16.2       Moreover, the condition of Defendant UP’s drainage system and culvert on its

 right-of-way were not maintained by Defendant UP at all material times as required by Section

 40-152 of the City of Palestine Code of Ordinances.




 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 19
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 20 of 28 PageID #: 2713


           16.3       Furthermore, the existing creeks and drainage channels on Defendant UP’s

 right-of-way did not remain as open channels at all material times as required by Section 40-

 152 of the City of Palestine Code of Ordinances.

           16.4       In addition, Defendant UP failed to keep its drainage system and culvert on its

 right-of-way free from stagnant water, rubbish, and trash as required by Section 46-54 of the

 City of Palestine Code of Ordinances.

                                                17. Negligence Per Se Claims

           17.1       Defendant UP violated the administrative regulations, city ordinances, and

 legislative enactment as described above.

           17.2       The administrative regulations, city ordinances, and legislative enactment were

 designed in part to prevent harm to persons and property on adjoining private land.

           17.3       The decedents and the surviving Plaintiffs residing on Timber Drive belonged

 to the class of persons the administrative regulations, city ordinances, and legislative

 enactment were intended to protect.

           17.4       Defendant UP’s unexcused violation of each of the aforementioned

 administrative regulations, city ordinances, and legislative enactment constituted negligence

 per se, and each or all of these violations were a proximate cause of the flood, nuisance,

 property damage, and deaths in question and Plaintiffs’ resulting damages.

                                          18. Common Law Negligence Claims

           18.1       Defendant UP was negligent in not keeping its culvert and its drainage system

 on its right of way clear of debris.

           18.2       Defendant UP was negligent in maintaining its culvert and its drainage system

 on its right of way by:

 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 20
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 21 of 28 PageID #: 2714


                      (a)        not protecting its culvert from accumulating debris with trash racks,

                      (b)        not keeping its drainage system and culvert in compliance with the

                                 applicable hydraulic criteria,

                      (c)        not installing a head wall, wing walls, or apron slab around its culvert to

                                 improve the hydraulic performance of its culvert,

                      (d)        not relining the inside of its culvert to improve the hydraulic performance

                                 of its culvert,

                      (e)        not installing riprap around its culvert to protect the drainage structure

                                 from collapse due to rising water or heavy rainfall,

                      (f)        not repairing its culvert,

                      (g)        not replacing its culvert,

                      (h)        not enlarging its culvert, or

                      (i)        not adding more culverts,

 none of which would have unreasonably burdened or interfered with rail transportation.

           18.3       Defendant UP was negligent in not constructing, maintaining, or modifying its

 26-foot-high earthen embankment or railroad berm so natural creek, drainage, or storm waters

 could continue to pass through its easement without being diverted or impounded and flooding

 the adjoining neighborhood.

           18.4       Defendant UP was negligent in inspecting its culvert and drainage system before

 or during the rain storm in question.

           18.5       Defendant UP was negligent in not marking its culvert with a sign beside its

 railroad tracks so that its employees could find, observe, or inspect its culvert.




 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 21
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 22 of 28 PageID #: 2715


           18.6       Defendant UP was negligent in controlling the vegetation around its culvert so

 that:

                      (a)        it did not obstruct its culvert, and

                      (b)        its employees could conduct adequate visual inspections of its culvert.

           18.7       If Defendant UP ever inspected its culvert, Defendant was negligent in hiring,

 training, or supervising the persons conducting these inspections.

           18.8       Defendant UP was negligent in discarding its debris onto its culvert or into its

 drainage ditch which eventually blocked its culvert.

           18.9       Defendant UP was negligent in not monitoring the waterflow through its

 drainage system and culvert before or during the rain storm in question.

           18.10 Defendant UP was negligent in not performing a complete hydrologic and

 hydraulic study of its drainage system and culvert during the relevant time period.

           18.11 Defendant UP was negligent in failing to warn the decedents and the Plaintiffs

 residing on Timber Drive that its drainage system was not adequate to protect their lives or

 property.

           18.12 Defendant UP’s violations of administrative regulations, city ordinances, the

 legislative enactment and its own safety plans, rules, and standards, and its conduct as set forth

 herein or otherwise, constituted negligence by act or omission, each of which was a proximate

 cause of the flood, nuisance, property damage, and deaths in question and Plaintiffs’ resulting

 damages.

           18.13 Defendant UP’s liability for negligent acts and omissions is direct or vicarious

 and the doctrine of respondeat superior is invoked where applicable.




 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 22
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 23 of 28 PageID #: 2716


                                              19. Negligent Undertaking Claim

           19.1       If Defendant UP ever undertook to replace its culvert, it knew or should have

 known that enlarging its culvert or drainage system might be necessary to protect the adjoining

 subdivision, the decedents, and the surviving Plaintiffs residing on Timber Drive.

           19.2       If Defendant UP ever undertook to replace its culvert, it was negligent in

 replacing its culvert with only one culvert or a culvert that was not large enough to safely

 accommodate the maximum anticipated waterflow for the projected life of the culvert.

           19.3       The adjoining subdivision and the Plaintiffs and decedents residing on Timber

 Drive relied on Defendant UP to reasonably and adequately perform this undertaking.

           19.4       The negligence of Defendant UP in performing this undertaking was a

 proximate cause of the flood, nuisance, property damage, and deaths in question and Plaintiffs’

 resulting damages.

                                        20. Wrongful Death and Survival Claims

          20.1       Plaintiff Jannie Hudnall has suffered damages in the past and in the future

 because of the death of her daughter, Lenda Hudnall Asberry, including pecuniary loss and

 mental anguish and loss of her daughter’s companionship and society.

          20.2       Plaintiffs Demeia Johnson, Daniel Hudnall, Demonicia Johnson, and Joe

 Asberry have suffered damages in the past and in the future because of the death of their

 mother, Lenda Hudnall Asberry, including pecuniary loss and mental anguish and loss of their

 mother’s companionship and society.

          20.3       As the Personal Representative, Plaintiff Demeia Johnson may collect damages

 on behalf of the late Lenda Hudnall Asberry, Vonnaejah Sari-Nicole Johnson, De’Vonte

 Antoine Johnson, VonAnthony Darnell Watkins, Jr., and Ja’Monica La’Shay Johnson and

 their estates, including compensation for the decedents’ physical pain and mental anguish from
 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 23
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 24 of 28 PageID #: 2717


 drowning in a flood at night and expenses for their funeral and burial.

                                                  21. Property Damage Claims

          21.1       Plaintiffs William Adcock, Carolyn Anthony, Johnny Anthony, Berto Clark,

 Lisa Davis, Jimmy Davis, Jamie Handsborough, Gloria Henry, Dolores Moore, Horacio

 Olvera, Concepcion Ramirez, Anita Ruiz, Lillie Stephens, Barbara Willis, Garland Wilson and

 Jannie Wilson and Intervenor Tony Handsborough owned homes on Timber Drive which were

 damaged in the flood in question.

                     (a)         The aforementioned Plaintiffs and Intervenor have suffered damages in

                                 the nature of the reasonable cost in Anderson County, Texas to restore

                                 their homes to the condition their homes were in immediately before the

                                 flood in question.

                     (b)         Besides the reasonable cost of repairs, the aforementioned Plaintiffs and

                                 Intervenor have or will suffer damages in the nature of a decrease in the

                                 fair market value or rental value of their homes and an increase in

                                 insurance rates.

                     (c)         The aforementioned Plaintiffs and Intervenor are also entitled to the

                                 reasonable value of the use or rental of their homes for the time required

                                 to repair the damage to their homes caused by this flood.

          21.2       Plaintiffs Carolyn Anthony, Johnny Anthony, Joe Asberry, Linda Buckley,

  Henry Buckley, Berto Clark, Lisa Davis, Jimmy Davis, Deffnie Franks, Jamie

  Handsborough, Gloria Henry, Gerald Jordan, Wanda Moore, Horacio Olvera, Concepcion

  Ramirez, Anita Ruiz, Lillie Stephens, Garland Wilson, and Jannie Wilson and Intervenors

  Tony Handsborough and Metra White owned personal property in their homes on Timber

  Drive in Anderson County, Texas, which was destroyed or damaged in the flood in question.
 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 24
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 25 of 28 PageID #: 2718


                     (a)        To the extent that the aforementioned Plaintiffs’ and Intervenors’

                                personal property was destroyed, their damages are the difference in the

                                market value in Anderson County, Texas of their personal property

                                immediately before and immediately after the flood in question.

                      (b)       To the extent that the aforementioned Plaintiffs’ and Intervenors’

                                personal property was damaged but not destroyed, their damages are the

                                reasonable cost to restore their personal property to the condition that

                                property was in immediately before the flood in question as well as the

                                reasonable value of the use of that personal property for the period of

                                time required to repair the damage to it caused by the flood in question.

                      (c)       Having been forcibly ejected from their homes by the flood, the

                                aforementioned Plaintiffs and Intervenors are also entitled to reasonable

                                relocation expenses.

                                            22. Nuisance and Other Injury Claims

          22.1       Defendant’s negligent and intentional acts or omissions created a private

nuisance or condition that substantially interfered and continues to substantially interfere with

the Plaintiffs’ and Intervenors’ use and enjoyment of their homes by causing an unreasonable

discomfort or annoyance to persons of ordinary sensibilities attempting to use and enjoy such

homes.

          22.2       Plaintiffs Carolyn Anthony, Johnny Anthony, Katrina Anthony, Linda Buckley,

Henry Buckley, Berto Clark, Lisa Davis, Jimmy Davis, Deffnie Franks, Jamie Handsborough,

Semetra Handsborough, Gloria Henry, Lucky Henry, Gerald Jordan, Wanda Moore,

Concepcion Ramirez, Lillie Stephens, Matthew Stevens, Garland Wilson, and Jannie Wilson,

and Intervenors Metra White and Tony Handsborough, and the minors whom the Plaintiffs
 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 25
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 26 of 28 PageID #: 2719


represent were physically assaulted in their homes by the physical impact of the rapidly rising

and swirling flood waters which threatened to drown them and to destroy their property.

          22.3        Said Plaintiffs and Intervenors and the minors whom they represent were

physically driven from their homes in the middle of the night by a well-founded apprehension

of danger by drowning and they contemporaneously perceived the drowning deaths of their

neighbors.

          22.4        Said Plaintiffs and Intervenors and the minors whom they represent suffered

psychological harm to their peace of mind in the use and enjoyment of their homes, mental

anguish, emotional distress, fear, apprehension, offense, discomfort, and annoyance as well as

bodily injuries in the nature of cuts, scrapes, bruises, sprains, and strains.

          22.5        In addition, Plaintiffs William Adcock, Carolyn Anthony, Johnny Anthony,

Katrina Anthony, Linda Buckley, Henry Buckley, Berto Clark, Lisa Davis, Jimmy Davis,

Jamie Handsborough, Semetra Handsborough, Gloria Henry, Lucky Henry, Gerald Jordan,

Dolores Moore, Concepcion Ramirez, Lillie Stephens, Barbara Willis, Garland Wilson, Jannie

Wilson, and some of the minors whom the Plaintiffs represent still occupy or own homes on

Timber Drive.

          22.6        Said Plaintiffs and minors know that Defendant UP has not changed its culvert

maintenance practices, enlarged its culvert, or added culverts to accommodate the water flow

and related drift from a future rainfall event similar to or greater than what occurred on April

29 and 30, 2016.

          22.7        Defendant UP’s negligent and intentional failure to change its culvert

maintenance practices or the capacity of its drainage structure created a nuisance and will

continue to create future danger without proper inspection, maintenance, and/or remedial

action.
 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 26
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 27 of 28 PageID #: 2720


          22.8         This nuisance, even when all repairs and renovations to Plaintiffs’ homes are

completed, will cause a reduction in the fair market value of these homes on Timber Drive

and compels said Plaintiffs and minors to live in substantial danger and to continue to

experience psychological harm to their peace of mind in the use and enjoyment of their homes,

mental anguish, emotional distress, fear, apprehension, offense, discomfort, annoyance, and

fear of further physical assault from flooding.

                                                    23. Demand for Jury Trial

          23.1         The Plaintiffs and Intervenors in this civil action request a trial by jury on all

issues triable of right by a jury.

          23.2         This request is made under Local Rule CV-38 and Rule 38 of the Federal Rules

of Civil Procedure.

                                                     24. Prayer for Judgment

          24.1         WHEREFORE, PREMISES CONSIDERED, Plaintiffs and Intervenors pray for

judgment against Defendant Union Pacific Railroad Company for the following relief based

upon the foregoing alternative causes of action:

          24.2         Fair, just, and adequate compensation, well in excess of this Honorable Court’s

minimum jurisdictional requirement of SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00), for past and future general and special damages including actual damages;

          24.3         Recovery of prejudgment and post-judgment interest;

          24.4         Reimbursement of taxable costs; and

          24.5       Such other and further relief, general and special, legal and equitable, to which

Plaintiffs and Intervenors may be justly entitled.




 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 27
Case 6:17-cv-00653-JDL Document 132 Filed 11/13/18 Page 28 of 28 PageID #: 2721




                                                                  Respectfully submitted,




 ROBERTS & ROBERTS                                                                      ALLEN GARDNER LAW, PLLC

 BY:       /s/ Randell C. Roberts                                                       BY:        /s/ Allen F. Gardner
           RANDELL (RANDY) C. ROBERTS                                                              ALLEN F. GARDNER
           (lead attorney)                                                                         State Bar No. 24043679
           Bar No. 17016490                                                                        allen@allengardnerlaw.com
           randy@robertslawfirm.com                                                                609 S. Fannin
           Frank Weedon                                                                            Tyler, TX 75701
           Bar No. 24001595                                                                        Ph: (903) 944-7537
           frank@robertslawfirm.com                                                                Fax: (903) 944-7856
           JUSTIN C. ROBERTS                                                                       Attorney for Intervenors
           Bar No. 24079221                                                                        Metra White and
           justin@robertslawfirm.com                                                               Tony Handsborough
           118 West Fourth Street
           Tyler, TX 75701-4000
           Ph:    (903) 597-6655
           Fax: (903) 597-1600
           Attorneys for Plaintiffs


                                               CERTIFICATE OF SERVICE



           The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with this document via the Court’s CM/ECF

 system pursuant to Local Rule CV-5(a) on November 13, 2018. Counsel for Defendant will be

 served via electronic mail at JProctor@browndean.com and EAGraham@up.com on this same

 date. All other counsel will be served U.S. First-Class mail on this same date.



                                                                                        /s/ Randell C. Roberts
                                                                                        ROBERTS & ROBERTS



 PLAINTIFFS’ AND INTERVENORS’ SIXTH AMENDED COMPLAINT; DEMEIA JOHNSON, ET AL. V. UNION PACIFIC RAILROAD COMPANY; CIVIL ACTION NO. 6:17-cv-653
 PAGE 28
